Appellant was convicted of the offense of murder with malice, and his punishment was assessed at death.
This is a companion case to that of Huey Fulton v. State, decided by this court in March, 1937, and reported in  103 S.W.2d 755 (page 192 of this volume). In this case as in that case the appellant filed an application for a change of venue and the court heard evidence thereon. The testimony adduced at the hearing thereof is in all its material parts similar to that adduced at the hearing of the former case, both of said cases pending in the same county and same court. In the former case we held that the court erred in not granting a change of venue. For the reasons there assigned, without again entering upon a discussion of the facts, we are constrained to hold that the trial judge should have sustained appellant's application and changed the venue.
It is therefore ordered that the judgment of the trial court be and the same is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.